[kcia03.jpg]
Tel. + 39 02 4571741
Fax + 39 02 457174210
www.kci-medical.it




Assago, 2013


TRA


la KCI MEDICAL S.r.l. (qui di seguito denominata “La Società”), con sede legale
in Assago, Via Meucci n. 1, C.F. 10804870151

E


la Sig.ra Laura Piccinini, nata a il e residente in C.F. , viene stipulato il
seguente




CONTRATTO DI LAVORO SUBORDINATO a TEMPO INDETERMINATO


1) DECORRENZA E DURATA
Il contratto di lavoro avrà inizio il giorno 3 febbraio 2013 e proseguirà a
tempo indeterminato.


2) CONTRATTO COLLETTIVO NAZIONALE dei LAVORATORI
Il presente contratto di lavoro subordinato sarà soggetto alle norme di cui al
C.C.N.L. per i dirigenti di aziende del terziario, distribuzione e servizi (il
“CCNL”).




3) INQUADRAMENTO E FUNZIONI
Le è assegnata la qualifica di “Dirigente”, secondo la classificazione del
personale prevista dal CCNL e mansioni di Vice President, Core Markets, di
gestione delle operazioni Core Commercial a livello internazionale come
necessario, unitamente ad altre funzioni indicate dal Senior Vice President,
International di KCI.


4) TRATTAMENTO RETRIBUTIVO
La sua retribuzione annua lorda è pari ad euro 280.000 (duecento
ottantamila/00), che sarà corrisposto in 14 mensilità.
Sulla base di quanto stabilito dal CCNL, la retribuzione annua lorda include il
superminimo assorbibile e deve intendersi comprensiva anche di ogni futuro
incremento retributivo stabilito dal contratto collettivo.
Dall’importo lordo di cui sopra, suddiviso in 14 mensilità annue, verranno
dedotte ritenute
 


Assago, 2013


BETWEEN


KCI MEDICAL S.r.l. (hereinafter the “Company”), with registered office in
Assago, Via Meucci no. 1, taxpayer’s code number 10804870151

AND


Mrs Laura Piccinini, born in on and residing in , taxpayer’s code number , the
following


OPEN ENDED EMPLOYMENT AGREEMENT


is entered into


1) START DATE AND TERM
This employment agreement shall start on 3 February 2013 and shall continue on
an open-ended basis.




2) NATIONAL COLLECTIVE BARGAINING AGREEMENT
This employment agreement shall be governed by the provisions of the national
collective bargaining agreement (C.C.N.L.) applied to executives of commercial
companies.


3) CLASSIFICATION AND DUTIES
You will be classified as executive (Dirigente) pursuant to the staff
classification provided by the C.C.N.L. and you will have duties as Vice
President, Core Markets, handling Core Commercial Operations throughout the
world as required, along with such other duties as required by KCI’s Senior Vice
President, International.




4) SALARY
Your gross salary shall be equal to EUR 280,000 per year (two hundred eighty
thousand /00), payable in 14 instalments
According to the CCNL , the gross salary per year shall include the superminimum
absorbable (superminimo assorbibile) and shall be meant as inclusive also of any
future salary increase established by the collective bargaining agreement.
From the aforementioned amount, divided into 14 monthly instalments per year,
social security and tax


KCI Medical s.r.l.
Via A. Meucci, 1
20090 Assago, MI
Italy
KKCI Medical s.r.l. con socio unico
(((soggetta a direzione e coordinamento di KCI UK Holding Ltd.)
CCapitale Sociale 4.900.000 Euro (i.v.) – P.IVA/C.F. 10804870151
RRegistro Imprese MI n.°330579 – REA/CCIAA MI 1406540








--------------------------------------------------------------------------------

[kcia03.jpg]
Tel. + 39 02 4571741
Fax + 39 02 457174210
www.kci-medical.it




previdenziali e fiscali di legge.


Quale ulteriore compenso per il Suo ingresso nella nostra Società, Le verrà
corrisposto un bonus speciale pari a un importo lordo di euro 50.000 dedotte le
ritenute di legge. Tale bonus (Signing Bonus) Le verrà corrisposto dopo 30
giorni dalla data di assunzione. In caso di Sue dimissioni volontarie entro un
anno dalla data di inizio, Le sarà richiesto di rimborsare alla Società
l’importo del Signing Bonus.


Quale ulteriore compenso, finché ricoprirà questa posizione, riceverà una
indennità mensile per spese alloggio pari a euro 7.500.


Le comunichiamo altresì che Lei ha diritto a partecipare al programma
internazionale di incentivazione denominato A.I.B. (Annual Incentive Bonus), che
consiste in un piano di incentivazione correlato al raggiungimento di obiettivi
sia individuali che aziendali. Sulla base di questo piano incentivante Le potrà
essere assegnato, qualora ne ricorrano le condizioni, un bonus pari al 35% della
sua retribuzione annua lorda (i.e. la menzionata percentuale si applicherà sulla
sola retribuzione annua lorda di cui alla clausola 4, primo paragrafo, che
precede, con esclusione dalla base di calcolo di eventuali benefit, bonus, etc.,
aggiuntivi a tale retribuzione di riferimento). L’importo del suddetto premio
sarà calcolato tenendo anche in considerazione l’incidenza dello stesso sulle
mensilità aggiuntive (tredicesima e quattordicesima) e sugli altri istituti
legali e contrattuali indiretti (ferie, festività, permessi e altre assenze in
genere). Pertanto la somma corrisposta a tale titolo non dovrà essere presa come
base per ulteriori ricalcoli retributivi. In considerazione del fatto che il Suo
rapporto di lavoro avrà inizio in data 3 febbraio 2014, Lei non avrà alcun
diritto a ricevere alcun importo a titolo di A.I.B. con riferimento all’anno
2013, neppure pro rata, mentre l’eventuale bonus maturato con riferimento agli
obiettivi assegnatiLe per il 2014 sarà calcolato pro rata temporis, per il
periodo corrente dal 3 febbraio 2014 al 31 dicembre 2014.
La Sua posizione Le consentirà di partecipare anche all’Executive Equity
Incentive Plan gestito da Chiron Guernsey Holdings L.P. Inc, la controllante di
KCI. Lei sarà proposta per partecipare al piano di incentivi a lungo termine
rappresentato da 125.000 Profits Interest Units (“PIU”) e soggetto alle relative
condizioni di assegnazione. Le PIU sono emesse da Chiron Guernsey Holdings L.P.
Inc., la società di private equity che detiene KCI. Come visto assieme
 


withholdings shall be deducted as provided by law.


As additional consideration for joining the Company, you will receive a one-time
bonus of EUR 50,000 minus required withholdings. This bonus (Signing Bonus) is
payable 30 days following your start date with the Company. Should you
voluntarily resign your position within one-year of your start date, you will be
required to reimburse the Company the amount of your Signing Bonus.


As an additional consideration, while you are in this role, you will receive a
monthly housing allowance of EUR 7,500.


Furthermore, we inform you that you will be included in the international
incentive programme called A.I.B. (Annual Incentive Bonus), which consists of an
incentive plan linked to the achievement of personal and company goals. On the
basis of the incentive plan, we may grant you a bonus equal to 35% of your
yearly gross salary (i.e. the mentioned percentage will apply exclusively on the
yearly gross salary indicated under previous clause 4, first paragraph, thus
excluding any additional benefit, bonus, etc. from the salary of reference).
When calculating said bonus we will take into consideration its incidence on any
additional monthly pay (thirteenth and fourteenth month salary) and on other
indirect legal and contractual provision (vacations, public holidays, leaves and
other absences in general). Therefore the amount thus granted shall not be taken
into consideration for any further pay recalculation. In consideration of your
hiring date occurring on 3 February 2014, you will not be eligible to receive
any A.I.B. relating to year 2013, not even on a pro rata basis, whereas the
bonus accrued in relation to the goals assigned for year 2014 will be calculated
pro rata temporis, taking into account the period between 3 February 2014 and 31
December 2014.


Your position is eligible for participation in the Executive Equity Incentive
Plan maintained by KCI’s parent, Chiron Guernsey Holdings L.P. Inc. You will be
recommended for a long term incentive award in the form of 125,000 Profits
Interest Units (“PIUs”), subject to vesting conditions described therein. These
PIUs are issued by Chiron Guernsey Holdings L.P. Inc., the private equity
partnership that owns KCI. As discussed with you, the PIUs represent a
participation in the appreciation of the value of the partnership over time. The
PIUs, when issued, will have a base distribution threshold based on the value
per Class A


KCI Medical s.r.l.
Via A. Meucci, 1
20090 Assago, MI
Italy
KKCI Medical s.r.l. con socio unico
(((soggetta a direzione e coordinamento di KCI UK Holding Ltd.)
CCapitale Sociale 4.900.000 Euro (i.v.) – P.IVA/C.F. 10804870151
RRegistro Imprese MI n.°330579 – REA/CCIAA MI 1406540








--------------------------------------------------------------------------------

[kcia03.jpg]
Tel. + 39 02 4571741
Fax + 39 02 457174210
www.kci-medical.it


a Lei, le PIU rappresentano una partecipazione all’aumento di valore di Chiron
Guernsey Holdings L.P. Inc. nel corso del tempo. Quando emesse, le PIU avranno
un limite di distribuzione di base fondato sul valore di ciascuna unità di
Classe A di Chiron Guernsey Holdings L.P. Inc. alla data di assegnazione (simile
al prezzo di esercizio di un’opzione). Pertanto, le PIU non avranno valore al
momento dell’assegnazione, ma nel tempo il loro valore potrà potenzialmente
aumentare all’aumentare di valore di Chiron Guernsey Holdings L.P. Inc.. 50%
delle Profits Interest Units saranno assegnate con criterio temporale, ossia in
percentuale del 25% verranno assegnate al primo anniversario dell’assegnazione
ed il restante 75% proporzionalmente su base trimestrale nel corso di 36 mesi; e
50% delle Profits Interest Units verranno assegnate al raggiungimento di certi
obiettivi di investimento della controllante. Le saranno fornite ulteriori
informazioni sulle PIU separatamente quando il comitato per i compensi approverà
l’assegnazione a Suo favore.
Le Parti convengono che qualunque valore e/ o guadagno dovesse derivarLe dal PIU
è escluso dalla base di calcolo per qualunque istituto retributivo diretto ed
indiretto, ivi compreso il trattamento di fine rapporto e l’indennità
sostitutiva del preavviso.


5) SEDE DI LAVORO
La Sua sede di lavoro sarà presso la sede della società sita in Assago,Via
Meucci 1.
Lei si impegna comunque ad accettare qualsiasi cambiamento e/o integrazione di
territorio che si rendesse necessaria per comprovate ragioni
tecnico-organizzative e secondo le norme vigenti dal CCNL.
In considerazione delle sue funzioni e mansioni, Le potrà essere richiesto di
viaggiare in trasferta in Italia e all’estero e le parti concordano che tale
caratteristica è da considerarsi quale requisito essenziale del ruolo che lei
ricoprirà all’interno della società. Pertanto il trattamento retributivo
indicato al punto 4 che precede è da intendersi omnicomprensivo anche del
pagamento per tale obbligazione e, quindi, nulla potrà esserle corrisposto a
titolo di indennità di trasferta.


6) RIMBORSO SPESE E AUTO AZIENDALE
Mensilmente la Società le rimborserà le spese direttamente connesse allo
svolgimento del rapporto di lavoro, purché tali spese siano state
preventivamente approvate dalla Società e previa presentazione dei relativi
giustificativi ai sensi e nel rispetto delle disposizioni fiscali vigenti e
delle policy aziendali in materia.
 
unit of the partnership on the date of grant (similar to an option exercise
price). As such, the PIUs will have no value on the date of grant but will, over
time, increase in potential value if the partnership increases in value. 50% of
the Profits Interest Units will be time vesting units, with 25% of the time
vesting units to cliff vest on the first anniversary of grant and the remaining
75% to vest rateably on a quarterly basis over 36 months; and 50% of the Profits
Interest Units will vest based on achievement of certain investment milestones
for the parent company. More information on the PIU award will be provided to
you separately upon approval of your grant by the compensation committee.
The Parties expressly agreed that any value/earn arisen for you by the PIU is
excluded from the calculation of any direct or indirect remuneration elements,
and from the severance payment and indemnity in lieu of notice.
















5) PLACE OF WORK
Your place of work shall be at the Company’s headquarters in Assago, Via Meucci
1.
You undertake, however, to accept any change and/or territorial expansion which
should be necessary for proved technical-organizational reasons and in
compliance with the current provisions of the C.C.N.L..
Considering your duties and tasks, you may be requested to go on business trip
in Italy and abroad and the Parties agree that this is an essential requirement
of the position you are going to have in the Company. Therefore the remuneration
mentioned under point 4) above is to be understood as covering also such
requirement and nothing shall be paid to you by way of travel allowance.






6) EXPENSE REIMBURSEMENT AND COMPANY CAR
The Company shall monthly reimburse expenses directly related to your
employment, provided they have been previously approved by the Company and are
submitted with relevant receipts pursuant to, and in compliance with, tax
regulations in force and applicable corporate policies.


KCI Medical s.r.l.
Via A. Meucci, 1
20090 Assago, MI
Italy
KKCI Medical s.r.l. con socio unico
(((soggetta a direzione e coordinamento di KCI UK Holding Ltd.)
CCapitale Sociale 4.900.000 Euro (i.v.) – P.IVA/C.F. 10804870151
RRegistro Imprese MI n.°330579 – REA/CCIAA MI 1406540








--------------------------------------------------------------------------------

[kcia03.jpg]
Tel. + 39 02 4571741
Fax + 39 02 457174210
www.kci-medical.it




Per l’esercizio delle funzioni correlate al suo ruolo, Le verrà data in
dotazione un’autovettura aziendale, che potrà utilizzare anche ad uso privato,
secondo le vigenti procedure interne. Al riguardo il relativo controvalore
fissato dalla legge verrà imputato mensilmente in sede di elaborazione del suo
cedolino paga, allo scopo di conteggiare i contributi previdenziali e l’Irpef da
lei dovuti.
Saranno a suo carico le ammende derivanti da contravvenzioni alle norme del
codice di circolazione.


7) FERIE E PERMESSI RETRIBUITI
Lei avrà diritto ad un periodo di ferie annuali retribuite alle condizioni e nei
limiti di cui al CCNL.




8) ORARIO DI LAVORO
Per quanto concerne le disposizioni in ordine all’orario di lavoro, si rinvia
alle norme di cui al già richiamato CCNL.


9) TERMINI DI PREAVVISO
Nel caso di risoluzione del rapporto di lavoro le Parti avranno l’obbligo di
osservare i termini di preavviso previsti dal CCNL.


10) OBBLIGO DI FEDELTA’ E RISERVATEZZA
Lei dà atto che il rapporto con la Società ha caratteristiche di fiducia e
riservatezza. Si impegna, pertanto, a svolgere l'attività con regolarità,
diligenza e correttezza professionale, in osservanza della politica della
Società, che con la presente dà atto di conoscere, nonché nel rispetto delle
responsabilità connesse alla propria posizione e alle proprie funzioni.
Lei si impegna a non rivelare a terzi, né in costanza del rapporto di lavoro né
successivamente alla cessazione dello stesso, alcuna informazione riservata
della Società, con particolare riguardo alle informazioni di natura finanziaria,
tecnica o commerciale. Parimenti, Lei non utilizzerà le informazioni per scopi
diversi dai legittimi fini sociali e altresì dà atto che tutti gli scritti e gli
altri documenti il cui contenuto possa in qualsiasi modo riguardare l’attività
sociale sono di proprietà esclusiva della Società e che gli stessi non possono
essere portati all'esterno salva previa autorizzazione scritta della Società.
Alla risoluzione del rapporto di lavoro per qualsivoglia motivo, compreso il
pensionamento, Lei dovrà prontamente consegnare alla Società (senza trattenere
alcuna copia) tutti i fascicoli, i documenti e gli altri scritti che riguardino
gli interessi o l’attività aziendale della Società o di altra società del
gruppo.
 


In order to perform the duties related to your position, you will be granted a
company car which you are entitled to use also for private use according to the
internal policies in force. In that respect, the relevant value as established
by law shall be monthly appropriated upon processing your payroll for the
purpose of calculating the social security contributions and Irpef incumbent on
you.
You shall bear fines resulting from violation of road traffic regulations.


7) VACATIONS AND PAID LEAVES
You will be entitled to a yearly period of paid vacation under the terms, and
within the limits, provided by C.C.N.L.


8) WORKING TIME
As to working time regulations, we refer to the provisions of the already
mentioned C.C.N.L.


9) NOTICE PERIOD
Should the employment be terminated the parties shall be obliged to comply with
the notice terms provided by the C.C.N.L.


10) LOYALTY AND CONFIDENTIALITY
You acknowledge that the relationship with the Company relies on loyalty and
confidentiality. Therefore, you undertake to regularly perform your activity
with care and professional fairness, in compliance with the corporate policy,
which you acknowledge to know, whilst observing the responsibilities related to
your position and duties.
You undertake not to disclose to third parties, either while in the employ of
the Company or after its termination, any confidential information of the
Company, specifically as to financial, technical or commercial information.
Likewise you shall not use the information for purposes other than lawful
corporate purposes. Furthermore you acknowledge that all the papers and the
other documents, whose content may in any manner concern the corporate activity,
exclusively belong to the Company and they cannot be carried outside its
premises without written authorization of the Company. Upon terminating the
employment for any reason whatsoever, including retirement, you shall promptly
deliver to the Company (without withholding any copy thereof) all the files,
documents and other papers which concern the interests or the corporate activity
of the Company or other company of the group.


KCI Medical s.r.l.
Via A. Meucci, 1
20090 Assago, MI
Italy
KKCI Medical s.r.l. con socio unico
(((soggetta a direzione e coordinamento di KCI UK Holding Ltd.)
CCapitale Sociale 4.900.000 Euro (i.v.) – P.IVA/C.F. 10804870151
RRegistro Imprese MI n.°330579 – REA/CCIAA MI 1406540








--------------------------------------------------------------------------------

[kcia03.jpg]
Tel. + 39 02 4571741
Fax + 39 02 457174210
www.kci-medical.it




11) DIVIETO DI STORNO DI DIPENDENTI E PATTO DI NON CONCORRENZA


(i) Per tutta la durata del rapporto di lavoro e per 12 mesi dalla cessazione
dello stesso, Lei non potrà, direttamente o indirettamente, contattare alcun
amministratore, dipendente o collaboratore della Società con il fine di proporre
loro la risoluzione del rapporto di lavoro esistente per instaurare un rapporto
di lavoro di natura subordinata o autonoma con qualsiasi soggetto diverso che
svolga attività anche non in concorrenza con quella svolta dalla Società.
In ogni caso, Lei non potrà assumere o far sì che venga assunto da terzi alcun
amministratore, dipendente o collaboratore della Società per tutta la durata del
rapporto di lavoro e per 12 mesi dalla cessazione dello stesso.


(ii) Lei si obbliga, ai sensi dell'art. 2125 cod. civ., per il periodo di 6 mesi
a decorrere dal giorno della cessazione del rapporto di lavoro, per qualunque
causa avvenuta, a non svolgere direttamente o indirettamente alcuna attività in
favore di società, anche cooperative, enti, organizzazioni o persone fisiche,
che possano trovarsi in concorrenza con l'attività svolta dalla Società.
L'obbligo di astensione comporta che nessuna attività a favore dei soggetti di
cui sopra possa essere svolta sia direttamente, che per interposta persona od
ente, sia in proprio, in forma autonoma o subordinata, anche occasionale o
gratuita, ovvero in qualità di associato in partecipazione o socio con
prestazioni accessorie, sia quale amministratore o institore, indipendentemente
dalle mansioni oggetto della futura prestazione lavorativa.


Ai fini del presente patto, per “attività in concorrenza”, a titolo
esemplificativo, si intende qualsivoglia attività inerente ai seguenti settori
(a) terapia per la pressione negativa delle piaghe e (b) cure avanzate delle
piaghe, incluse a titolo esemplificativo e non esaustivo le attività svolte
dalle società elencate all’Allegato A al presente contratto e società a queste
collegate, nonché ai settori di attività nei quali Lei abbia operato nei 12 mesi
precedenti la cessazione del rapporto di lavoro.
 


11) NON SOLICITATION AND NON COMPETITION COVENANT


(i) You shall not, during your employment contract and for a period of 12 months
from the termination of your employment induce or attempt to induce or entice
away or engage (directly or indirectly) any director, officer or employee in the
Company to leave employment with the Company in order to canvass them to enter
into an employment, subordinated or not, with another Company performing any
kind of activity, even if non in competition with the Company.
In any case, you shall not hire or cause to be hired any director, officer or
employee in the Company during your employment and for a period of 12 months
from the termination of your employment.


(ii) You undertake, in accordance with Article 2125 of the Italian Civil Code,
that you will not, for a period of 6 months after the termination of the
employment contract for whatever reason, be involved in any activity (directly
or indirectly) for the benefit of any company, organisation or individual which
is in competition or likely to be in competition with the activities carried out
by the Company.
The obligation set out above means that you will not carry out any activity for
the above-mentioned entities, either personally or behind a sham person or body,
as a self-employed person or as a subordinate employee, even occasionally or for
free, as a partner, director, employee, seconder, consultant or agent,
independently from your duties in future employment.






For the purposes of this clause, by way of example “activity in competition”
includes any activity related to the sectors of (a) negative pressure wound
therapy and (b) advanced wound care and including but not limited to, the
activities carried out by entities, and their affiliates, set forth on Exhibit A
to this contract and those sectors within which worked in the 12 months before
the termination of your employment contract.


KCI Medical s.r.l.
Via A. Meucci, 1
20090 Assago, MI
Italy
KKCI Medical s.r.l. con socio unico
(((soggetta a direzione e coordinamento di KCI UK Holding Ltd.)
CCapitale Sociale 4.900.000 Euro (i.v.) – P.IVA/C.F. 10804870151
RRegistro Imprese MI n.°330579 – REA/CCIAA MI 1406540








--------------------------------------------------------------------------------

[kcia03.jpg]
Tel. + 39 02 4571741
Fax + 39 02 457174210
www.kci-medical.it


(iii) L'obbligo di non concorrenza avrà validità nel seguente territorio:
Italia.


(iv) Quale corrispettivo dell'obbligo di non concorrenza di cui al presente
contratto, la Società si obbliga a corrisponderLe un compenso lordo annuo pari
al 30% dell’ultima retribuzione annuale determinata ai sensi dell’art. 2120 cod.
civ., parametrato all’effettiva durata del patto di non concorrenza pari a 6
mesi, e con l’esclusione di eventuali bonus, retribuzioni variabili, fringe
benefits, etc. Tale compenso sarà corrisposto, nel caso di adempimento regolare
a tutte le obbligazioni di cui al presente accordo, in rate trimestrali uguali
posticipate a decorrere dalla data di cessazione del rapporto di lavoro e solo
durante il periodo di vigenza del patto.


(v) Allo scopo di consentire alla Società il controllo sull'esatto adempimento
dell'obbligo di non concorrenza, Lei si obbliga bimestralmente a comunicare alla
Società con lettera raccomandata il nome della società, dell'ente od
organizzazione o semplicemente datore di lavoro, per il quale svolgerà la
propria opera o collaborazione, ovvero l'attività che svolgerà nel periodo di
esecuzione del patto ed ogni modificazione e variazione dei soggetti e
dell'attività non oltre il momento d'inizio o di mutamento di essi.


(vi) In caso di inadempimento anche parziale alle obbligazioni di cui alle
precedenti clausole 11 (i) e 11 (ii) Lei sarà tenuta a restituire alla Società
l'intera somma percepita a titolo di corrispettivo del presente patto di non
concorrenza ai sensi della clausola 12 (iv), e sarà altresì tenuta al pagamento
in favore della Società, a titolo di penale, di una somma pari all’ammontare
dell'ultima retribuzione annuale determinata ai sensi dell'art. 2121 cod. civ.,
salvo ogni ulteriore risarcimento del danno.


(vii) In caso di inadempimento o di ritardo all'obbligo di informazione di cui
alla clausola 11 (v), Lei corrisponderà alla Società, a titolo di penale, un
importo di Euro 50,00 (Euro cinquanta/00) per ogni giorno di ritardo.


12) CLAUSOLA DI GARANZIA
Lei conferma che il Suo precedente rapporto di lavoro si è interrotto
precedentemente all'inizio dell'impiego presso la Società e dichiara di essere
libera da qualsivoglia vincolo impostogli in occasione di precedenti rapporti di
lavoro che Le impedisca di svolgere le mansioni affidateLe con il presente
contratto di lavoro.
 
(iii) The obligation provided in this clause will be valid within the following
territory: Italy…


(iv) In consideration of this undertaking, the Company will pay you a gross
annual amount equal to the 30% of the last gross annual salary calculated
pursuant the section 2120 of the Italian Civil Code, calculated on the basis of
the effective duration of the undertaking equal to 6 months, and excluding any
possible bonus payment, variable remuneration, fringe benefits, etc.. This sum
will be paid you by the Company in quarterly equal instalments from the date of
termination of the employment contract, in respect of any obligation of the
present contract and only during the enforceability period of the clause.




(v) In order to allow the Company to check the compliance with the
non-competition covenant, you undertake to notify every two months, by
registered letter to the Company, the name of the company, of the body or of the
organisation, or simply the employer for which you will carry out your work,
collaboration or activity during the period of effectiveness of the present
non-competition covenant and any modification or variation of those activities
or entities from the moment of variation.




(vi) In the case of failure, in whole or in part, to comply with the covenants
in the sub clauses no. 11 (i) and 11 (ii) hereinabove, you will be obliged to
pay back the money received from the Company as provided in clause no. 11 (iv),
and to pay, as a penalty, a sum equal to last annual salary determined in
accordance with article 2121 of the Italian Civil Code, with the right of the
Company to obtain compensation for any other damages.




(vii) In the case of failure or delay in performance of the obligation in the
sub clause no. 11 (v), you will be obliged to pay a penalty of Euro 50.00 (Euro
Fifty) for any day of delay.


12) GUARANTEE
You confirm that your previous employment terminated prior to your employ in the
Company and you declare that you are free of any obligation imposed by previous
employments and which prevents you from carrying out the tasks assigned hereby.


KCI Medical s.r.l.
Via A. Meucci, 1
20090 Assago, MI
Italy
KKCI Medical s.r.l. con socio unico
(((soggetta a direzione e coordinamento di KCI UK Holding Ltd.)
CCapitale Sociale 4.900.000 Euro (i.v.) – P.IVA/C.F. 10804870151
RRegistro Imprese MI n.°330579 – REA/CCIAA MI 1406540








--------------------------------------------------------------------------------

[kcia03.jpg]
Tel. + 39 02 4571741
Fax + 39 02 457174210
www.kci-medical.it


13) VARIE
Il presente contratto costituisce atto ricognitivo dei termini dell'intero
accordo intervenuto tra le Parti all'atto della costituzione del rapporto di
lavoro. Nessuna modifica o aggiunta al presente contratto sarà valida ed
efficace se non sia in forma scritta e sottoscritta dalle Parti.
Lei garantisce altresì che adempirà ai suoi obblighi con la massima diligenza e
si impegna a non accettare incarichi da terzi ovvero a svolgere attività
lavorativa per conto proprio, pur se non in concorrenza con la Società, con o
senza profitto.
Con la presente Lei riconosce che la Società ha assolto l’obbligo di
informazione delle condizioni del rapporto di lavoro previsto dal D.Lgs. n.
152/1997.


14) DATI PERSONALI
Con la sottoscrizione del presente contratto di lavoro ed ai sensi del Decreto
Legislativo 30 giugno 2003, n. 196 (di seguito, il "Decreto"), la Società, nella
sua qualità di Responsabile del Trattamento, tratterà i suoi dati personali per
gli scopi di seguito indicati:
(a) per l'instaurazione, la gestione e l'estinzione del rapporto di lavoro
instaurato tra le Parti;
(b) per l'applicazione della normativa nazionale e comunitaria (UE), così come
per l'applicazione di ordini emanati dalle competenti Autorità.
I suoi dati personali verranno trattati, per gli scopi summenzionati, da
personale, in forza presso il Dipartimento delle Risorse Umane o presso altri
Dipartimenti della Società, autorizzato ad agire in qualità di "persona
incaricata del Trattamento" o in caso di necessità, da soggetti esterni alla
Società, all'uopo debitamente nominati per iscritto. Tali dati potranno essere
trattati dalla Società con l'ausilio di mezzi manuali, elettronici e/o
automatizzati ed in modo idoneo a garantire la sicurezza dei suddetti dati e ad
evitare accessi non autorizzati.


La Società potrà inoltre trattare, per le finalità sopra enunciate, i dati
definiti dal Decreto come "dati sensibili" inclusi, a titolo esemplificativo ma
non esaustivo, i dati relativi alle condizioni di salute, all'iscrizione a
partiti politici o sindacati ed al credo religioso.
I dati potranno essere comunicati a professionisti, società, associazioni e
consulenti legali, finanziari e/o amministrativi della Società per l'adempimento
dei compiti sopraindicati.
I suddetti dati, inclusi i dati sensibili, potranno essere
 
13) MISCELLANEA
This agreement acknowledges and incorporates the entire terms of the
understandings reached by Parties upon establishing the employment relationship.
No change nor addition hereto shall be valid and effective unless in writing and
signed by the Parties.
You assure that you will fulfil your obligations with utmost care and undertake
not to accept any assignment from third parties or carry out work activity on
your own, even if not in competition with the Company, with or without profit.
You acknowledge hereby that the Company has complied with the obligation to
provide information about the terms of the employment pursuant to Legislative
Decree No. 152/1997.


14) PERSONAL DATA
By signing this employment agreement and pursuant to Legislative Decree 30 June
2003, No. 196 (hereinafter the "Decree"), the Company in its capacity as Data
Processor, shall process your personal data for the following purposes:
(a) to establish, manage and terminate the relationship between the Parties;
(b) to apply national and EU rules, as well as to apply orders issued by the
relevant Authorities.
Your personal data will be processed for the above mentioned purposes by staff
of the Human Resources Department or other department authorized to act as
"person in charge of Processing" or, if necessary, by external individuals
appointed in writing for the purpose. The Company may process your data by
manual, electronic and/or automated means in such a way as to assure their
security and avoid any unlawful access.












Furthermore, for the purposes above, the Company may process data defined as
“sensitive” by the Decree, including, but not limited to, data relating to
health conditions, political party or trade union membership, or religious
belief.
Your data may be given to professionals, companies, associations, legal
financial and/or administrative consultants of the Company for the performance
of the above mentioned tasks.
Said data, including sensitive data, may be sent abroad exclusively for the
performance of the above


KCI Medical s.r.l.
Via A. Meucci, 1
20090 Assago, MI
Italy
KKCI Medical s.r.l. con socio unico
(((soggetta a direzione e coordinamento di KCI UK Holding Ltd.)
CCapitale Sociale 4.900.000 Euro (i.v.) – P.IVA/C.F. 10804870151
RRegistro Imprese MI n.°330579 – REA/CCIAA MI 1406540








--------------------------------------------------------------------------------

[kcia03.jpg]
Tel. + 39 02 4571741
Fax + 39 02 457174210
www.kci-medical.it


trasferiti all'estero esclusivamente per l'adempimento degli scopi
summenzionati.
Lei potrà esercitare i diritti previsti dall'articolo 7 del Decreto, incluso il
diritto di accedere, richiedere la cancellazione e l'aggiornamento dei propri
dati personali, così come il diritto di opporsi, in tutto od in parte, per
motivi legittimi, al trattamenti di tali dati.
Con la sottoscrizione del presente contratto di lavoro ed ai sensi degli
articoli 23 e 26 del Decreto, Lei acconsente al trattamento dei Suoi dati
personali e sensibili ed ai sensi dell'articolo 43 del Decreto, al loro
trasferimento all'estero per gli scopi e le modalità predette. La Società la
informa che, ai sensi del Decreto Legislativo n. 196 del 30 Giugno 2003, i dati
personali contenuti nel presente accordo ovvero comunque comunicati o acquisiti
nel corso della sua esecuzione e le loro variazioni saranno trattati dalla
Società stessa, anche per mezzo di mezzi meccanici o elettronici, allo scopo di
adempiere alle obbligazioni contenute nell’accordo, per controllare e valutare
la relazione tra le parti, per informare eventuali possibili acquirenti della
Società o dell’azienda e per adempiere agli obblighi previsti da leggi,
regolamenti e/o ordini di pubbliche autorità. La fornitura di tali dati è
facoltativa, ma un rifiuto di fornirli potrebbe determinare difficoltà
nell’adempimento dell’accordo.
Tali dati potranno essere comunicati a professionisti e consulenti della Società
o di altre società del gruppo per il perseguimento dei fini sopra indicati.
Titolare del trattamento è la Società.


Il presente contratto è sottoscritto in lingua italiana e inglese. In caso di
controversia e/o interpretazione, la versione italiana prevarrà su quella
inglese.


KCI MEDICAL S.R.L.


/s/ Holly Mactaggart
Holly Mactaggart    
VP, International Human Resources


/s/ Michael Mathews     
Michael Mathews
Senior VP, International
 
mentioned tasks.
You may exercise the rights provided under article 7 of the Decree including the
right to access your personal data, to have them eliminated and updated, as well
as the right to object, in full or in part, to their treatment, for lawful
reasons.
By signing this employment agreement and pursuant to articles 23 and 26 of the
Decree you agree to the processing of your personal and sensitive data and
pursuant to article 43 of the Decree you agree to their transferring abroad for
said purposes and in said manner. The Company informs you that pursuant to
Legislative Decree No. 196 of 30 June 003, the personal data contained in this
agreement or in whatever manner given or obtained during its term and the
relevant changes shall be processed by the Company also by mechanical or
electronic means so as to fulfil the obligations contained herein, to control
and assess the relationship between the parties, to inform potential purchasers
of the Company or of the business and to fulfil the obligations provided by
laws, regulations and/or orders of public authorities. Supplying those data is
voluntary, but refusing to supply them may create difficulties in the
performance of the agreement.
Those data may be given to professionals and consultants of the Company or of
other companies of the group to pursue the above mentioned purposes. Data
Controller is the Company.


     
                                     
This agreement is signed in Italian and English version. In case of conflict
and/or interpretation, the Italian version will prevail.


KCI MEDICAL S.R.L.


/s/ Holly Mactaggart
Holly Mactaggart     
VP, International Human Resources
    
/s/ Michael Mathews
Michael Mathews
Senior VP, International


KCI Medical s.r.l.
Via A. Meucci, 1
20090 Assago, MI
Italy
KKCI Medical s.r.l. con socio unico
(((soggetta a direzione e coordinamento di KCI UK Holding Ltd.)
CCapitale Sociale 4.900.000 Euro (i.v.) – P.IVA/C.F. 10804870151
RRegistro Imprese MI n.°330579 – REA/CCIAA MI 1406540








--------------------------------------------------------------------------------

[kcia03.jpg]
Tel. + 39 02 4571741
Fax + 39 02 457174210
www.kci-medical.it




Accetto con la presente i termini e le condizioni di cui sopra, confermo i miei
dati personali come di seguito indicati e presto il mio consenso ai sensi del
Decreto Legislativo 30 Giugno 2003 n. 196, al trattamento, comunicazione e
trasferimento all’estero di tali dati personali e di qualsiasi loro variazione,
secondo quanto indicato nella informativa ricevuta:


Nome: Laura Piccinini
Luogo e data di nascita:
Residenza:
Codice Fiscale:


/s/ Laura Piccinini
Laura Piccinini


Per accettazione ed accordo, ai sensi dell'art. 1341 c.c., 2° comma, di tutte le
condizioni di cui al suesteso contratto con espressa approvazione di quanto
previsto alla clausola 11 (divieto di storno di dipendenti e patto di non
concorrenza) .




Assago, [] 2013


/s/ Laura Piccinini
Laura Piccinini
 


I hereby accept the aforementioned terms and conditions, I confirm my personal
details as reported below and I agree to the treatment, communication and
transfer abroad of my personal data and any relevant change pursuant to
Legislative Decree 30 June 2003 No. 196, as per the information received:
Name: Laura Piccinini
Place and date of birth:
Residence:
Taxpayer’s code number:


/s/ Laura Piccinini
Laura Piccinini


By way of acceptance and agreement, according to Article 1341, second paragraph,
Italian Civil Code of all conditions of the above contract with specific
approval of clause 11 (non solicitation and non competition covenant).






Assago, [] 2013


/s/ Laura Piccinini
Laura Piccinini




KCI Medical s.r.l.
Via A. Meucci, 1
20090 Assago, MI
Italy
KKCI Medical s.r.l. con socio unico
(((soggetta a direzione e coordinamento di KCI UK Holding Ltd.)
CCapitale Sociale 4.900.000 Euro (i.v.) – P.IVA/C.F. 10804870151
RRegistro Imprese MI n.°330579 – REA/CCIAA MI 1406540








--------------------------------------------------------------------------------

[kcia03.jpg]
Tel. + 39 02 4571741
Fax + 39 02 457174210
www.kci-medical.it






Allegato A
Exhibit A




Nell’elenco che segue devono intendersi ricomprese tutte le società collegate a
quelle espressamente indicate (“Affiliates”). Ai fini del presente Allegato A,
per “Affiliates” si intendono le società, di capitali e di persone, o qualsiasi
altro soggetto nel quale la società menzionata detenga partecipazioni, dirette o
indirette attraverso società affiliate, o che detenga partecipazioni nella
società menzionata, direttamente o indirettamente per il tramite di società
affiliate.


All entities listed herein include any and all affiliates. For purposes of this
Exhibit A, “Affiliates” means any corporation, partnership or other entity in
which the named entity owns any equity interest, either directly or indirectly
through subsidiaries, or which owns an interest in the named entity, either
directly or indirectly through subsidiaries.


ITI Medical, Inc and Affiliates
Smith and Nephew and Affiliates
Synergy Healthcare Plc and Affiliates
GeroMed Pflege-und Medizintechnik GmbH and Affiliates
Solvay Phatma ceuticals S.A.S. and Affiliates
3M Medical Diagnostics and Affiliates
B. Braun Melsungen AG and Affiliates
Coloplast A/S and Affiliates
Convatec Inc and Affiliates
Hartmann-Rico a.s. and Affiliates
Mölnlycke Health Care AB and Affiliates
Talley Medical Ltd. and Affiliates
Caditec Medical + Technic GmbH and Affiliates
Lohmann & Rauscher International GmbH & Co KG and Affiliates
Medela Medizin Technik GmbH & Co and Affiliates
Bständig and Affiliates
Atmos and Affiliates
Velo and Affiliates
Ligasano and Affiliates
Sunmed and Affiliates
Wound Care Company and Affiliates
Genadyne and Affiliates
Spiracur and Affiliates
Combi Care and Affiliates
Devon Medical and Affiliates
For You Medical and Affiliates

KCI Medical s.r.l.
Via A. Meucci, 1
20090 Assago, MI
Italy
KKCI Medical s.r.l. con socio unico
(((soggetta a direzione e coordinamento di KCI UK Holding Ltd.)
CCapitale Sociale 4.900.000 Euro (i.v.) – P.IVA/C.F. 10804870151
RRegistro Imprese MI n.°330579 – REA/CCIAA MI 1406540






